El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
No pocas veces los tribunales se confrontan con casos en que una honda compasión por la gravedad de los daños sufridos puede llevar a una forzada norma de responsabilidad. El sentimiento de lástima es comprensible pero la norma de responsabilidad ha de formularse en base a criterios racionales y razonables para que sea útil y de aplicación uniforme en situaciones similares. De otra manera, podríamos muy bien satisfacer nuestros sentimientos personales pero no nuestra función de promover la certeza de la norma en un área de conflicto como es la de la responsabilidad civil derivada de culpa o negligencia.
Prevenido nuestro ánimo, consideremos ahora la contro-versia que plantea este recurso.
El menor Luis Rubén Colón sufrió severos daños como consecuencia del disparo de un cohete en una verbena que se celebró en el barrio Sabana Hoyos de Arecibo. Ha perdido la visión total de un ojo, su rostro ha quedado mutilado con motivo de la depresión de la región frontal del cráneo y su personalidad ha sido marcadamente afectada.
El tribunal de instancia declaró con lugar la demanda contra el que disparó el cohete y sin lugar la acción instada contra la Iglesia Católica y contra los esposos Rodríguez Picón concluyendo que no hubo prueba que estableciera rela-ción causal entre alguna acción u omisión negligente o culposa *125de ellos con el accidente que ocasionó los daños al menor Luis Rubén.
Los padres de Luis Rubén sostienen que debe imponérsele responsabilidad a la Iglesia Católica porque ésta auspició la verbena y se benefició económicamente de ella. En vista de la gravedad de los daños acordamos expedir. Concluimos que no tienen razón.
Las conclusiones de hecho del tribunal de instancia, am-pliamente sostenidas por la prueba desfilada, revelan lo si-guiente :
Un grupo de vecinos del barrio Sabana Hoyos de Arecibo organizó una verbena con el propósito de recaudar fondos para ayudar a sufragar deudas de la capilla católica de dicho barrio. El día de la verbena los co-recurridos esposos Rodríguez Picón cuando se dirigían al lugar de las festividades recogie-ron unos cohetes en un negocio del camino y los entregaron en la casa del Sr. Agustín González junto con unas vituallas que habrían de venderse en la fiesta. La Sra. Picón formaba parte del comité organizador de la verbena y estaba a cargo de las actividades relacionadas con el reinado y con la cara-vana que habría de recorrer los barrios adyacentes invitando al público a que asistiera a la fiesta.
A eso de las diez de la noche del día de la verbena, el hijo del señor Agustín González, un joven de 17 años de edad, prendió uno de los cohetes que por alguna razón desvió su curso y fue a dar contra la frente del menor Luis Rubén oca-sionándole los graves daños que mencionamos anteriormente. No aparece del récord quien lo autorizó a prender el cohete.
La Iglesia Católica no tuvo participación en la organiza-ción de la verbena, salvo que el párroco, quien iba al barrio a dar clases de doctrina un día a la semana y misa el primer y tercer domingo de mes, acogió con beneplácito la iniciativa de los feligreses y los exhortó a que continuaran con el pro-yecto por considerarlo útil para unir la feligresía. Su partici-pación se limitó a invitar a la feligresía a que cooperara con *126la actividad y a aconsejar a los organizadores del acto. No tuvo siquiera conocimiento de la existencia de cohetes, los cuales fueran regalados por el Municipio de Arecibo para animar la fiesta.(1)
Con respecto a la ausencia de control de la Iglesia Cató-lica sobre la iniciativa de los feligreses, el Canciller de la Dió-cesis de Arecibo depuso:

a

P. ¿Por su experiencia, se necesita permiso de alguien como usted, con jerarquía?
R. Un grupo de ciudadanos residentes de un barrio pueden hacer cualquier actividad, una actividad por su cuenta y después darle el producto de esa actividad, lo podrían entregar luego a la parroquia o al párroco.
P. ¿Y para eso no tendrían que tener permiso o se permite usar el nombre de la iglesia sin autorización previa ?
R. Se podría. No podemos tener control dondequiera que apa-recen nombres religiosos y demás usándose para cualquier fin y no tenemos control de eso. Un grupo de ciudadanos podría hacer cualquier actividad en público y organizaría por su cuenta y en-tregar los beneficios a la parroquia.” (Deposición págs. 6-7.)
El Padre Tosello Giangiacomo, encargado de la capilla del barrio Candelaria, confirmó lo anterior al declarar en el juicio:
“P. ¿Qué intervención tuvo usted como sacerdote del barrio en esas actividades?
R. Animar a los feligreses para que cooperaran. (T.E. pág. 44.)
P. ¿Qué intervención tuvo usted en la verbena?
R. Cuando presentaron esa idea yo les dije, ‘ustedes tienen la aprobación mía pero no cuenten con mi ayuda física porque estoy demasiado de ocupado.’ Id. 48.
*127P. ¿Quién era la persona encargada de esa actividad?
R. Los feligreses.
P. ¿Quién le encomendó eso?
R. Era una comisión de todos los que estaban encargados que colectaban el dinero de los votos de la reina y ella misma con la mamá.” (T.E. pág. 55.)
También en la deposición que obra en autos depuso a preguntas del recurrente:
“P. ¿ Quién estaba a cargo de eso, de dirigir eso?
R. Los feligreses.
P. ¿ Dirigían en qué sentido ?
R. En organizar, recibir dinero y de ver qué se iba a tocar en la cosa.” (Deposición pág. 29.)
Surge, pues, claramente del récord que la Iglesia Católica no organizó, ni promovió, dirigió o tuvo control alguno en la celebración de la verbena ni intervino en ninguno de sus actos. Tampoco es imputable a la Iglesia Católica la negligencia que pudieran haber tenido los feligreses en la organización, supervisión y control de las actividades de la verbena. Como se sabe, la obligación de reparar daños en nuestro ordenamiento jurídico generalmente dimana de un hecho propio. Art. 1802 Código Civil, 31 L.P.R.A. sec. 5141.(2) Excepcionalmente, se impone responsabilidad por hechos ajenos cuando existe un nexo jurídico previo entre el causante del daño y el que viene obligado a repararlo. Art. 1803, Código Civil, 31 L.P.R.A. sec. 5142,(3) Vélez v. Llavina, 18 D.P.R. 656 (1912).
*128Como ya vimos, no existe en este caso el hecho propio ge-nerador de responsabilidad. Tampoco existe el nexo jurídico previo entre la Iglesia y los feligreses que pudiera dar base a la imposición de responsabilidad a aquélla por los actos de éstos. Los feligreses actuaron de su propia iniciativa con el loable propósito de contribuir al sostenimiento del templo y no como empleados o agentes de la Iglesia.
El recurrente también argumenta que debe imponérsele responsabilidad a la Iglesia Católica por el hecho de haberse ésta beneficiado económicamente de la actividad organizada por los feligreses. El beneficio económico, sin más, no es suficiente para imponer responsabilidad en las circunstancias de este caso.
El criterio de beneficio económico lo hemos aplicado li-mitadamente en otras circunstancias para extender la respon-sabilidad del dueño de una propiedad con un invitado. Weber v. Mejias, 85 D.P.R. 76 (1962). Véase al efecto la discusión del tópico en Harper & James: IJ The Lato of Torts, pág. 1478 (Ed. 1956). También la hemos aplicado para ampliar la responsabilidad vicaria cuando un empleado realiza una gestión que tienda a lograr la encomienda del patrono. Martínez v. Comunidad M. Fajardo, 90 D.P.R. 461 (1964). Prosser, Law of Torts, pág. 458 (4th ed. 1971). La responsabilidad en estos casos se justifica por excepción como norma de polí-tica pública cuando existe un nexo jurídico previo del cual dimana la obligación de reparar el daño. Justificar la repara-ción del daño por el hecho ajeno exclusivamente a base de un beneficio económico, como pretende el recurrente, dilataría el concepto de responsabilidad a extremos tan laxos que desnatu-ralizaría el esquema impositivo del Art. 1803, supra.
*129Aun enfocando el caso en la forma más favorable para el recurrente no cabe imponerle responsabilidad a la Iglesia Católica bajo lá institución de gestión de negocios ajenos consagrados en los Arts. 1788 a 1794, Código Civil, 31 L.P.R.A. sees. 5101 a 5107. No están presentes los elementos jurídicos indispensables que permitan encajar la situación factual de autos en las relaciones y consecuencias que dimanan de una gestión de negocio ajeno. Al respecto nos dice Manresa:
“Según la legislación de Partidas y la jurisprudencia del Tribunal Supremo, repetidísima y constante en este punto, es requisito indispensable, para que se dé lugar al cuasicontrato de que nos ocupamos, que los negocios objeto del mismo se hallen abandonados, bien por ausencia o negligencia, o bien por enfer-medad o incapacidad. El Código Civil nada dice acerca de ello; pero entendemos que esta omisión en la nueva ley no puede ser causa de dificultad ni de opiniones distintas, puesto que esa con-dición es inherente al citado cuasicontrato, porque — como ha dicho un autor — el inmiscuirse en la gestión de los bienes o de los negocios que están atendidos por sus dueños ‘sería una ver-dadera usurpación, y aun en el caso de abandono, la prohibición del dueño es bastante para que el gestor oficioso no pueda llevar adelante la gestión, so pena de exponerse a contraer las con-siguientes responsabilidades, sin adquirir por su parte derecho alguno.’ ” Comentarios al Código Civil Español, Tomo 12, Art. 1887, 6ta. Ed. (1973).
El beneficio económico es sólo uno de los múltiples elementos que pueden integrar el cuasicontrato de gestión de negocios ajenos. Por sí solo no puede justificar la imposición de responsabilidad.
En orden a lo anterior somos de opinión que no incidió el tribunal de instancia al desestimar la demanda instada contra la Iglesia Católica. En virtud de los mismos razonamientos, se impone igual conclusión con respecto a la desestimación de la demanda instada contra los esposos Rodríguez Picón. Estos participaron en un aspecto de la celebración de la verbena, el del reinado y la caravana de automóviles. La participación de *130ellos con los cohetes fue puramente accidental, insuficiente para imponerles responsabilidad.

Se dictará sentencia confirmando la aquí recurrida.

El Juez Asociado Señor Rigau emitió opinión disidente con la cual concurren el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunque.

 La demanda contra el Municipio de Arecibo se archivó por desistir los recurrentes.


 El Art. 1802 provee:
“El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado. La imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.”


 El Art. 1803 provee:
“La obligación que impone la sección anterior es exigible, no sólo por los actos u omisiones propios, sino por los de aquellas personas de quienes se debe responder.
*128“Lo son igualmente los dueños o directores de un establecimiento o empresa respecto de los perjuicios causados por sus dependientes en el servicio de los ramos en que los tuvieran empleados, o con ocasión de sus funciones.”